 1   Alan R. Solot, Esq.
     SBN 006587
 2   2701 E. Speedway STE 203
     Tucson, Arizona 85716
 3   520-299-1465
     520-299-1482 (fax)
 4   arsolot@gmail.com

 5   Attorney for WAB Properties, LLC

 6                             UNITED STATES BANKRUPTCY COURT

 7                                       DISTRICT OF ARIZONA
     In re:                                                             Chapter 13 Case
 8                                                                  No. 4:20-bk-09417-BMW
     GAEL SLADKY,
 9                                                            NOTICE OF APPEARANCE AND
              Debtor.
                                                           REQUEST TO BE PLACED ON MASTER
10                                                                  MAILING LIST
11            Alan R. Solot hereby enters his appearance in this case as the attorney for WAB Properties,
12   LLC in this Chapter 13 case.
13            Pursuant to Federal Rules of Bankruptcy Procedure, Rule 2002(g), Alan R. Solot hereby
14   requests that he be added to this Court’s Master Mailing List in this case and that all notices in this
15   case be mailed to the following, regardless of whether the Court limits the mailing of notices:
16                                          WAB Properties, LLC
                                              c/o Alan R. Solot
17                                       2701 E. Speedway STE 203
                                           Tucson, Arizona 85716
18

19            Dated August 24, 2020
                                                           /s/ Alan R. Solot           SBN 006587
20                                                         ALAN R. SOLOT
                                                           Attorney for WAB Properties, LLC
21   Copy of the foregoing mailed/transmitted on
     August 24, 2020 to:
22

23    Charles R Hyde, Esq.                               Dianne C. Kerns, Esq.
      Law Offices of C.R. Hyde                           31 N. 6th Avenue #105-152
24    2810 N Swan Rd. #160                               Tucson, AZ 85701
      Tucson, AZ 85712                                   mail@dcktrustee.com
25    crhyde@gmail.com                                   Chapter 13 Trustee
      office@oldpueblobankruptcy.com
26    Attorney for Debtor


Case 4:20-bk-09417-BMW         Doc 7 Filed 08/24/20 Entered 08/24/20 09:39:41                 Desc
                               Main Document    Page 1 of 1
